  Case 19-41027-pwb            Doc 6 Filed 05/04/19 Entered 05/05/19 01:14:38                        Desc Imaged
                                    Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                         Rome Division
                                    Room 339, Federal Building
                                       600 East First Street
                                     Rome, GA 30161−3187
                                     www.ganb.uscourts.gov
In
Re:    Kaiser Marquis Simpson                               Case No.: 19−41027−pwb
                                                            Chapter: 13
                                                            Judge: Paul W. Bonapfel

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 5/1/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 05/08/19
Signed Form B121 (Statement About Your Social Security Number)

To be Filed by 05/15/19
Statement of Financial Affairs (Official Form B107)
Schedules A/B thru J (Official Forms B106A/B − B106J)
Summary of Assets and Liabilities (Official Form B106 Summary)
Declaration About Debtor's Schedules (Official Form B106)
Attorney Disclosure of Compensation Form (Official Form B2030)
Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period (Form
B122 C−1) and, if applicable, Chapter 13 Calculation of Your Disposable Income (Form B122 C−2)
Chapter 13 Plan, complete with signatures (to be served by debtor's counsel, if applicable)
Certificate of Credit Counseling
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.



To be filed by 05/31/19
None Apply


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on May 2, 2019.




Form 430b December 2018                                   Paul W. Bonapfel
                                                          United States Bankruptcy Judge
        Case 19-41027-pwb              Doc 6 Filed 05/04/19 Entered 05/05/19 01:14:38                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-41027-pwb
Kaiser Marquis Simpson                                                                                     Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-6                  User: shieldsj                     Page 1 of 1                          Date Rcvd: May 02, 2019
                                      Form ID: 430b                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 04, 2019.
db              Kaiser Marquis Simpson,   1020 Dozier St,   Dalton, GA 30721-3931

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 04, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 2, 2019 at the address(es) listed below:
              Dan Saeger    on behalf of Debtor Kaiser Marquis Simpson dan@whitfieldcountylaw.com
              Mary Ida Townson   courtdailysummary@atlch13tt.com
                                                                                            TOTAL: 2
